Citation Nr: 0516584	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as tuberculosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August to November 1981 and from January 
1986 to April 1988.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Although the veteran resided in the 
jurisdiction of the RO in Detroit, Michigan, the case was 
temporarily transferred for resolution by the Hartford RO.  
In any event, the veteran has since moved to the VA Medical 
Center in Martinsburg, West Virginia.  

In March 2005, the veteran had a hearing before the Board in 
Washington, D.C. 

In May 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

After reviewing the record, the Board finds that the issue 
of entitlement to service connection for PTSD requires 
further development.  Therefore, that issue is addressed at 
the end of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  Respiratory disability, claimed as tuberculosis, was 
first clinically manifested many years after service; and 
there is no competent evidence on file that it is in any way 
related thereto.

2.  In an unappealed rating decision, dated in June 2001, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

3.  Evidence associated with the record since the RO's June 
2001 decision has not previously been submitted to VA 
decision makers; is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened; and by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Respiratory disability, claimed as tuberculosis, is not 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303(c), 3.307, 
3.309 (2004).

2.  The RO's June 2001 rating action, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. § 20.1103 (2004).  

3.  The criteria to reopen the claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for respiratory 
disability, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
that claim.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In so doing, the VA must notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) 
the information and evidence not of record that is necessary 
to substantiate each of his specific claims; (2) the 
information and evidence that VA will seek to provide; (3) 
the information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.

By virtue of information contained in a letter, dated in 
March 2003, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  The RO 
noted that in order to establish service connection for 
respiratory disability, the evidence had to show the 
following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that the 
veteran had current physical or mental disability; and 3) 
that there was a relationship between the current disability 
and an injury, disease, or event in service.  In this 
regard, the RO requested that the veteran identify the 
specific respiratory disability for which he was seeking 
service connection.  

The RO told the veteran that it would make reasonable 
efforts to obtain evidence to support his claim but that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had 
them.  Specifically, the RO requested the name and address 
of the person, agency (including VAMC's), or company who had 
any relevant records; the approximate time frame covered by 
the records; and, in the case of medical records, the 
condition for which he was treated.  The veteran was 
notified that if he wished the RO to obtain non-VA medical 
records, he would have to complete VA Form 21-4142.  He was 
told that if the treatment was rendered at a VAMC, he should 
identify the approximate date and location of the treatment 
on VA Form 21-4138.  The RO noted, however, that it was 
ultimately the veteran's responsibility to support his claim 
with appropriate evidence.  In this regard, the RO noted 
that the veteran could obtain the records himself and send 
them to the RO.  The RO also requested that he tell it about 
any additional information or evidence that he wanted the RO 
to get for him.

The RO then informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

In addition to the March 2003 letter, the veteran was 
provided with a Statement of the Case (SOC) in August 2004.  
The SOC further notified the veteran and his representative 
of the evidence necessary to substantiate his claim of 
entitlement to service connection for respiratory 
disability.  Indeed, the SOC set forth the relevant text of 
38 C.F.R. § 3.159, as well as the evidence that had been 
received by the RO.  

In his Notice of Disagreement (NOD), received in December 
2003, the veteran stated that he was seeking entitlement to 
service connection for respiratory disability, diagnosed as 
tuberculosis.  The following evidence has been received in 
support of that claim:  the veteran's service medical 
records; records reflecting the veteran's treatment from 
September 2000 to April 2005 at VA medical facilities in 
Chicago, Illinois, Battle Creek, Michigan, Detroit, 
Michigan, Washington, D.C., and Martinsburg, West Virginia; 
the transcript of a May 2004 hearing held at the RO before a 
Decision Review Officer; information concerning Armored 
Cavalry in the European Theater, printed from the internet 
in August 2004; a March 2005 letter from the Catholic 
Charities of the Archdiocese of Washington; and the 
transcript of the March 2005 hearing before the Board.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claim of entitlement to service 
connection for respiratory disease.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issue of entitlement to service 
connection for respiratory disability.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issue of entitlement to service connection for respiratory 
disability.  As such, further action is unnecessary in order 
to meet the VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided)

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for 
respiratory disability.  See Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  Therefore, the Board will proceed to the merits of 
the appeal.  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as active tuberculosis, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

A.  Respiratory Disability

The veteran's service medical records show that on several 
occasions, he was treated for coughs and colds and that in 
March 1986, he was diagnosed with an upper respiratory 
infection.  However, there was no diagnosis of chronic 
respiratory disability.  

During his service separation examination in March 1988, the 
veteran responded in the affirmative when asked if he then 
had, or had ever had pain or pressure in his chest or a 
chronic cough.  Nevertheless, there was no diagnosis of 
respiratory disability.  Indeed, his lungs and chest were 
found to be clinically normal, and his chest X-rays were 
negative.

During the veteran's VA hospitalization in March 2001, PPD 
testing was positive, and he was referred to the Infectious 
Disease Department for further study.  Despite several 
consultations through April 2004, there was no diagnosis of 
tuberculosis.  Although increased bronchovascular markings 
were noted on X-rays in January 2004, other X-rays taken 
between March 2001 and April 2004 were completely negative 
for respiratory disease.  Again, the veteran was referred 
for further workup; however, consultations with the 
Pulmonary Service in May and July 2004, were negative for 
lung disease.  Such consultations did reveal obstructive 
impairment compatible with asthma and subsequent (March 
2005) VA outpatient treatment did reveal one diagnosis of 
bronchitis.  However, neither or those disabilities was 
reported in service, and there is no competent evidence on 
file of a nexus between either disability and service.  

The only evidence to contrary comes from the veteran (see, 
e.g., the transcripts of his hearings on appeal).  During 
his hearings on appeal, he testified that while on patrol in 
Germany, he had been exposed to a type of red dust, which he 
believed to be fallout from the nuclear accident at 
Chernobyl.  He stated that he inhaled the dust and that he 
experienced choking and burning eyes.  He further stated 
that when he returned to his base, he required 
decontamination and follow up treatment for his lungs.  

Although the veteran maintains that he now has respiratory 
disability as a result of the foregoing incident, there is 
simply no competent evidence to support that assertion.  
There is also no competent evidence to support his assertion 
that he has tuberculosis and not asthma.  In any event, as a 
layman, he is only qualified to report on matters which are 
capable of lay observation.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection for respiratory 
disability, claimed as tuberculosis, is not warranted.

In arriving at this decision, the Board has considered the 
veteran's May 2004 testimony that he received treatment for 
his lungs at Mercy Hospital in 1989, as well as Samaritan 
Hospital.  Although there is no evidence on file that the VA 
ever requested records of such treatment, the veteran has 
stated that both institutions are no longer around (See VA 
Form 21-4142, received from the veteran in October 2001).  
Further, more recent evidence is negative for any current 
findings of lung disease.  Accordingly, the Board need not 
request the records from Mercy Hospital or from Samaritan 
Hospital.  

The Board has also considered the possibility of scheduling 
a VA examination; however, such an examination is 
unnecessary, as there is no reasonable possibility that such 
an examination would change the outcome of this case.  

Applicable VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to 


decide the claim, but:

(A)	Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B)	Establishes that the veteran suffered an event, 
injury, or disease in service; and 
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service.
?	38 C.F.R. § 3.159(c)(4)(i) (2004).  

As noted above, the competent medical evidence does not 
establish the existence of current respiratory disability.  
Although it does disclose the presence of asthma and 
bronchitis, there is no evidence which indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, and a 
medical opinion linking those disabilities to service would 
be speculative at best and would not be supported by the 
record.  As such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i) (2004); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease).  

B.  PTSD

The veteran also seeks service connection for PTSD.  A 
review of the record discloses that this is not his first 
such claim.  By a rating action in June 2001, the RO denied 
entitlement to service connection for PTSD.  

Relevant evidence on file at that time consisted of the 
veteran's service medical records; the veteran's service 
personnel records from his first period of active duty; and 
reports of VA hospitalizations in September 2000 and March 
2001.  

The veteran reported that while on patrol in 1986, his unit 
had crossed into Communist territory and had been confronted 
by Czechoslovakian guards.  He stated that the incident left 
him shaken and unable to sleep.  During his service 
separation examination, he responded in the affirmative when 
asked if he then had, or had ever had, frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  A psychiatric evaluation was negative for any 
associated abnormalities.  The examiner suspected chronic 
alcohol abuse but acknowledged that the diagnostic criteria 
was inadequate at that time.  

In September 2000 and March 2001, the veteran was 
hospitalized primarily for the treatment of substance abuse.  
Although the records from March 2001 also showed various 
psychiatric diagnoses, including  PTSD, the claimed stressor 
was never verified.  Consequently, service connection for 
PTSD was denied.  

The veteran disagreed with that decision and in July 2001, 
he filed an NOD.  In December 2001, he was issued an SOC; 
however, he did not perfect his appeal by submitting VA Form 
9 or the equivalent thereof.  38 C.F.R. § 20.302(b) (2001).  
Accordingly, the June 2001 denial of entitlement to service 
connection for PTSD became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.1000, 20.1100 (2001).  In September 2002, 
the veteran requested that the RO reopen his claim of 
entitlement to service connection for PTSD.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  When a veteran seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the veteran has, in 
fact, presented new and material evidence under 38 C.F.R. § 
3.156.  

New evidence means existing evidence which has not 
previously been submitted to VA decision makers.  Material 
evidence means evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  If new and 
material evidence has been presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's June 
2001 decision includes a March 2005 statement from a former 
fellow serviceman.  He stated that he had been the veteran's 
sergeant and had accompanied the patrol in service which the 
veteran reports as the primary stressor associated with his 
PTSD.  He reported that prior to the claimed stressor the 
veteran had been a good soldier but that afterward his 
motivation deteriorated.  

Such evidence is new in the sense that it had not been 
previously submitted to VA decision makers.  It is also 
material.  Indeed, whether considered by itself or in 
conjunction with evidence previously on file, it relates to 
an unestablished fact necessary to substantiate the claim.  
Moreover, it is neither cumulative nor redundant of the 
evidence of record at the time of the RO's denial in June 
2001 and raises a reasonable possibility of substantiating 
the claim.  As such, it is sufficient to reopen the claim of 
entitlement to service connection for PTSD.  To that extent, 
the appeal is granted.




ORDER

Entitlement to service connection for respiratory 
disability, claimed as tuberculosis.

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for PTSD.  It would be premature for the 
Board to take such action prior to the RO, as it could 
result in prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

The veteran's service personnel records from his first 
period of active duty have not been associated with the 
claims folder.

In February 2003, the Social Security Administration 
responded to the veteran's inquiry that he began receiving 
Supplemental Security Income (SSI) in April 2001.  During 
his hearing at the RO in May 2004 and during VA outpatient 
treatment in March 2005, the veteran reported that he 
received benefits from the Social Security Administration.  
Records from the Social Security Administration have not 
been associated with the claims folder.

In April 2005, the veteran was admitted to the Substance 
Abuse Program at the VAMC in Martinsburg, West Virginia.  
Clinical records associated with that admission have not 
been placed with the claims folder.

To date, the veteran has not had a VA examination to 
determine the nature or etiology of any psychiatric 
disability.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to 
service connection for PTSD.  Accordingly, that issue is 
remanded for the following actions:

1.  Through official channels, such as 
the National Personnel Records Center, 
request the veteran's service personnel 
records including those from the first 
period of service.  Such records should 
include, but are not limited to, 
enlisted efficiency reports (EER's); 
citations associated with any awards or 
decorations; letters of commendation or 
appreciation; letters of reprimand; 
counseling statements, records 
associated with non-judicial punishment 
(Article 15); records associated with 
court martial; and assignment orders.  
Also request that the veteran furnish 
any such records he may have in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

Efforts to obtain such records, must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain such records would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Request that the Social Security 
Administration provide an up- to-date 
status report on any benefits received 
by the veteran.  That should include, 
but is not limited to, a copy of the 
original award letter, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical 
evidence used to support the original 
award, as well as those used to support 
the continuation of that award.  Also 
request that the veteran furnish any 
such records he may have in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder. 

Efforts to obtain such records, must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain such records would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request the medical records 
associated with the veteran's admission 
to the Martinsburg VAMC in April 2005.  
Such records must be requested directly 
from the VAMC and should include, but 
are not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the veteran provide any such 
records he may have in his possession.  
Failures to respond or negative replies 
to any request must be set forth in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  When the actions in paragraphs 1, 2, 
and 3 have been completed, prepare a 
summary of the veterans alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records must 
be forwarded to the United States Armed 
Services Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran. 

5.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, and IF at 
least one claimed stressor is confirmed, 
schedule the veteran for a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability 
found to be present.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
been reviewed.  If psychiatric 
disability(s) is found, the examiner 
must identify the elements the (each) 
diagnosis.  In particular, a diagnosis 
of PTSD must be confirmed or ruled out.  
If PTSD is not diagnosed, the examiner 
must explain why the veteran does not 
meet the criteria for that diagnosis.  
If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the 
disorder.  The rationale for all 
opinions must be set forth.  

6.  When all of the requested actions 
have been completed, undertake any other 
indicated development  and then 
readjudicate the issue of entitlement to 
service-connection for PTSD.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  However, it 
must be emphasized that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


